DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
Response to Amendment
 This Application is in response to the Applicant’s amendment filed 5/11/2022 wherein Claims 1 and 11 are amended, no claims canceled, and no new claims added. Therefore, Claims 1-14 are currently pending in the application. 
The Applicant’s amendment has overcome the drawing objection previously set forth in the Final Rejection 3/16/2022. Therefore, the drawing objection previously set forth in the Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims has overcome the claim objection previously set forth in the Final Rejection 3/16/2022. Therefore, the claim objection previously set forth in the Final Rejection is withdrawn at this time.
The Applicant’s amendment has overcome the rejection under 35 U.S.C. 112(b) previously set forth in the Final Rejection 3/16/2022. Therefore, the rejection under 35 U.S.C. 112(b) previously set forth in the Final Rejection is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 5/11/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Woehr (US 2012/0035552 A1) in view of Christensen (US 2010/0042048) and Gupta (WO 2016/063287).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (US 2012/0035552 A1) in view of Christensen (US 2010/0042048) and Gupta (WO 2016/063287). 
Gupta was provided within the IDS filed 2/26/2020.
With regards to claim 1, Woehr discloses (Figs. 1-2) an intravenous catheter (see Figs. 1-2) comprising: 
a catheter tube (112; see [0024]) having a proximal end (see at 203 in Fig. 2) and a distal end (see to the left of 112 in Fig. 2 near the bevel of the needle 202); 
a catheter hub (102; see [0024]) having an inner chamber (104) in fluid connection with the catheter tube forming a first fluid pathway (see Fig. 2 at 104), the catheter hub having a distal end (108; see [0024]) connected to the proximal end of the catheter tube having a bore (see the bore shown at 202 in Fig. 2, [0024] “A hollow catheter tube 112 is affixed at the distal end 108 of the hub body 102 using a bush or retainer 203”, and see [0026]); and 
a needle (202; see [0026]) having a proximal end (see [0024] “a hollow needle hub, which includes a needle on its distal end and a flash chamber at its proximal end” wherein the distal end of the hollow needle hub is the proximal end of the needle and see near 207 in Fig. 2), a tip at a distal end (see Fig. 2 to the left of 112 and [0026] “the needle tip”) and an enlarged dimension feature (402; see [0036]) towards the distal end of the needle, the needle adapted to extend along a length of the bore of the catheter tube (see [0026] “the needle 202 extends into and through the tubular catheter 112”), wherein 
a tubular sleeve (see the unitary structure of 205, 206, and  208) of a needle cover (204; see [0027]) is reversibly locked to the catheter hub by at least one projection (66) and at least one recess (64) configuration defined by the tubular sleeve and the catheter hub (see [0031]), and 
wherein the tubular sleeve defines an axially oriented radially inward extending slit (50; see [0028]) and a bore (207; see [0027]) for receiving the needle (see Figs. 1-2) such that when the needle is retracted from the needle cover, the slit contracts radially (see [0029] “Upon movement of the arm, the gap 50 provided between the two arms is reduced” wherein the arm moves due to moving the needle in a proximal direction) and the needle cover, which is in tight fit relationship with the catheter hub, disengages the catheter hub (see Abstract “Following removal of the needle from the catheter hub, the needle guard is configured to disengage from the catheter hub” and [0036]) wherein the slit spans a diameter of the tubular sleeve extending through the bore of the tubular sleeve from a first portion of an outer surface of the tubular sleeve to a second portion of the outer surface of the tubular sleeve (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. A), the first portion separate from the second portion (wherein the first portion and second portion are separated via the thickness of the arm 208).

    PNG
    media_image1.png
    619
    1141
    media_image1.png
    Greyscale

Woehr is silent with regards to the catheter tube being flexible plastic and the proximal end of the needle being press fitted in a needle hub, the needle hub connected to a flashback chamber through an extended portion of the needle hub.
Nonetheless, Christensen teaches (Fig. 1) the catheter tube (14) is made of plastic (see [0029] “catheter 14 made from polyurethane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter tube of the intravenous catheter of Woehr with a teaching of Christensen such that the catheter tube is made of plastic. One of ordinary skill in the art would have been motivated to make this modification, as Woehr is silent with regards to the material of the catheter tube. Therefore, one of ordinary skill in the art would refer to Christensen to determine what material the catheter tube can be made of.
The catheter of Woehr modified in view of Christensen will hereinafter be referred to as the catheter of Woehr and Christensen. However, neither Woehr nor Christensen explicitly teaches the proximal end of the needle being press fitted in a needle hub, the needle hub connected to a flashback chamber through an extended portion of the needle hub.
Nonetheless, Gupta teaches (Figs. 1-4D) the proximal end of the needle (1) being press fitted in a needle hub (2; see Page 11, lines 22-28 “The needle hub 2 includes a through hole 13 in which the needle 1 may be press fitted”), the needle hub connected to a flashback chamber (11) through an extended portion of the needle hub (see page 11, lines 22-28 “The needle hub 2 has a plurality of slots 15 and an extended portion 16 connected to the flashback chamber 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the proximal end of the needle and the needle hub of the catheter of Woehr and Christensen with a teaching of Gupta such that the proximal end of the needle being press fitted in a needle hub, the needle hub connected to a flashback chamber through an extended portion of the needle hub. One of ordinary skill in the art would have been motivated to make this modification, as Woehr is silent with regards to the structure of a needle hub. Woehr similarly does not show or describe the connection between the needle and the needle hub (see [0024] and [0033] of Woehr which describes the needle hub not being shown). Therefore, one of ordinary skill in the art would refer to a teaching of Gupta in order to determine how the proximal end of the needle is connected with the needle hub. Additionally, since the needle hub is not shown, one of ordinary skill in the art would refer to Gupta in order to determine the structure of the needle hub with a flashback chamber. A flashback chamber is beneficial as the flashback chamber allows a clinician or user to determine if venipuncture has occurred.
The catheter of Woehr and Christensen modified in view of a teaching of Gupta will hereinafter be referred to as the catheter of Woehr, Christensen, and Gupta.
With regards to claim 2, the catheter of Woehr, Christensen and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) the tubular sleeve (see the unitary structure of 205, 206, and 208) comprises the at least one recess (64) on the outer surface configured to engage with the at least one projection (66) in the catheter hub (102), wherein the at least one recess is a groove or cavity on the outer surface of the tubular sleeve (see [0031] “the hub engaging section 64 is a groove and the guard engaging section 66 is a projection that projects from the interior wall surface of the hub 102”).
With regards to claim 3, the catheter of Woehr, Christensen and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) the tubular sleeve (see the unitary structure of 205, 206, and 208) comprises the at least one projection (64) on the outer surface of the tubular sleeve configured to engage with the at least one recess (66) in the catheter hub (102), wherein the at least one recess is a groove or cavity on an inner surface of the catheter hub (see Figs. 1-2 and [0031] “In another embodiment, the configuration is reversed so that the hub engaging section 64 is a projection and the guard engaging section 66 is a groove”).
With regards to claim 4, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) the needle cover (204) having the tubular sleeve (see the unitary structure of 205, 206, and 208) with the slit (50) and the bore (207) is adapted to receive the needle (202; see Figs. 1-2) such that when the needle is inserted into the needle cover, the enlarged dimension feature (402) of the needle pushes the slit outwardly for locking of the needle cover with the catheter hub (102) by engagement of the at least one projection (66) with the at least one recess (64 and see [0031]; by viewing Figs. 1-2 it can be determined that the enlarged dimension feature 402 would push the slit 50 outwardly and assist with the locking of the needle cover with the catheter hub by engaging the at least one projection with the at least one recess. As the needle is pushed through the needle cover the enlarged portion would contact and therefore push the slit outwardly thereby causing engagement between the respective parts. Further support can be found within Woehr when describing the reduction in the slit 50 when the needle is moved proximally see [0029]. Therefore, when the reverse occurs, i.e. the needle moving distally the slit would be pushed outwardly by the needle and its enlarged dimension feature).
With regards to claim 5, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) the at least one projection (66) is a radially extending ring-like structure (64; see [0031] “In another embodiment, the engagement is circumferential around the needle guard”) or a protruding feature designed to mesh with the at least one recess (see [0031] “In one embodiment, the engagement is not circumferential but only partly around the needle guard”).
With regards to claim 6, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) the catheter hub (102) comprises an outer port (114; see [0025]) abutting on the outer surface forming a second fluid pathway (see the second fluid pathway at 114), wherein the second fluid pathway is in fluid communication with the first fluid pathway (see Fig. 2 at 104).
With regards to claim 9, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, however, Woehr is silent with regards to further comprising an elongated tube connected to the extended portion of the needle hub and defining a second fluid pathway in fluid communication with the first fluid pathway.
Nonetheless, Christensen further teaches an elongated tube (16) connected to the extended portion (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. B) of the needle hub (26) and defining a second fluid pathway (see Fig. B below) in fluid communication with the first fluid pathway (see Fig. B below).

    PNG
    media_image2.png
    607
    832
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the Woehr, Christensen, and Gupta with a further teaching of Christensen such that the catheter further comprising an elongated tube connected to the extended portion of the needle hub and defining a second fluid pathway in fluid communication with the first fluid pathway. The outer port 114 of Woehr, Christensen, and Gupta could have the elongated tube 16, Y adaptor 18, and the extravascular system 10 of Christensen attached/coupled to each other. Thereby creating a catheter comprising an elongated tube connected to an extended portion of the needle hub and defining a second fluid pathway in fluid communication with the first fluid pathway. One of ordinary skill in the art would have been motivated to make this modification, as modifying the catheter to include an elongated tube, Y adaptor, and extravascular system allows for the operator to use the catheter after adequate venting and flashback of blood in order to ensure proper placement of the catheter within the vasculature of the patient (see [0033-0034] of Christensen).
With regards to claim 10, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 9, however, Woehr is silent with regards to the elongated tube comprises an inner chamber with a first end and a second end, such that the second end is configured to be connected to the extended portion of the needle hub.
Nonetheless, Christensen further teaches (Figs. 1-4) the elongated tube (16) comprises an inner chamber (see the lumen of the catheter tube 16 shown in Fig. 4) with a first end (see Fig. B above) and a second end (see Fig. C below), such that the second end is configured to be connected to the extended portion of the needle hub (see Fig. 4 which shows the second end being configured to connect to the extended portion of the needle hub, as annotated in Fig. B above).

    PNG
    media_image3.png
    544
    729
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Woehr, Christensen, and Gupta with a further teaching of Christensen such that the elongated tube comprises an inner chamber with a first end and a second end, such that the second end is configured to be connected to the extended portion of the needle hub. One of ordinary skill in the art would have been motivated to make this modification, as modifying the catheter to include an elongated tube, Y adaptor, and extravascular system allows for the operator to use the catheter after adequate venting and flashback of blood in order to ensure proper placement of the catheter within the vasculature of the patient (see [0033-0034] of Christensen).
With regards to claim 11, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, however Woehr is silent with regards to the flashback chamber comprises a hydrophobic filter.
Nonetheless, Gupta further teaches (Figs. 1-4D) the flashback chamber (11) comprises a hydrophobic filter (see page 9, lines 1-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flashback chamber of the catheter of Woehr, Christensen, and Gupta with a further teaching of Gupta such that the flashback chamber comprises a hydrophobic filter. One of ordinary skill in the art would have been motivated to make this modification, in order to allow air to escape through the flashback chamber while allowing air to flow in the flashback chamber (see page 9, lines 1-15 of Gupta).
With regards to claim 13, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, however, Woehr is silent with regards to the needle cover is connected to a casing, the casing being detachably connected to the needle cover via one or more ribs and to the needle hub via one or more hooks inserted into one or more slots of the needle hub.
Nonetheless, Gupta teaches (Figs. 1a-4d) the needle cover (24) is connected to a casing (30), the casing being detachably connected to the needle cover via one or more ribs (23) (See Page 9, lines 26-27 “The needle cover 24 includes…and third first zone03” note there is a typographical error within this passage as the “and third first zone03” should read “and third zone 103” and Page 11, lines 18-21 “The third zone 103 further may have projections 23 at is circumference, which makes connection with the casing 30”) and to the needle hub (2) via one or more hooks (18) inserted into one or more slots (15) of the needle hub (See Page 12, lines 1-5 “the casing makes an engaging connection with the needle hub 2 via…locking the hooks 18 in the corresponding slots 15 as shown in figure 4d.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Woehr, Christensen, and Gupta in view of a teaching of a further teaching of Gupta such that the needle cover is connected to a casing, the casing being detachably connected to the needle cover via one or more ribs and to the needle hub via one or more hooks inserted into one or more slots of the needle hub. One of ordinary skill in the art would have been motivated to make this modification, as Gupta teaches that upon removal of the needle and needle cover/guard from the catheter hub both the needle and needle cover/guard are enclosed within the casing. Thereby, further implementing a needle stick safety mechanism that is simple and easy to use (see page 11, line 22 – page 12, line 15 of Gupta).
With regards to claim 14, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) the needle (202) is a hypodermic needle (see [0035] teaching the needle being hypodermic) and the tip of the needle is beveled (see Fig. 2 which shows the tip being beveled).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr, Christensen, and Gupta, as applied to claim 1 above, and in further view of Payne (US 2004/0168690)
With regards to claim 7, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 6, however Woehr is silent with regards to the outer port is provided with a dispensing cap in which a hinge of the dispensing cap has a spring action.
Nonetheless, Payne teaches (Figs. 1-6) that the outer port (28) is provided with a dispensing cap (14) in which a hinge (13) of the dispensing cap has a spring action (see [0016-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer port of the catheter of Woehr, Christensen, and Gupta with a teaching of Payne such that the outer port is provided with a dispensing cap in which a hinge of the dispensing cap has a spring action. One of ordinary skill in the art would have been motivated to make this modification, as a hingedly mounted cap is guided into an out of engagement with the access port. Thereby, reducing the risk of the cap not being placed properly or being detached and lost (see [0111] of Payne). 
The catheter of Woehr, Christensen, and Gupta modified in view of a teaching of Payne will hereinafter be referred to as the catheter of Woehr, Christensen, Gupta, and Payne.
With regards to claim 8, the catheter of Woehr, Christensen, Gupta, and Payne teaches the claimed invention of claim 7, however, Woehr is silent with regards to the dispensing cap and the outer port are connected together by the hinge urging the dispensing cap to freely swing to a fully open or a fully closed position when pushed in respective directions.
Nonetheless, Payne further teaches (Figs. 1-6) the dispensing cap (14) and the outer port (28) are connected together by the hinge (13) urging the dispensing cap to freely swing to a fully open or a fully closed position when pushed in respective directions (see [0016] “the cap is urged by a user away from either the open or closed position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Woehr, Christensen, Gupta, and Payne with a further teaching of Payne such that the dispensing cap and the outer port are connected together by the hinge urging the dispensing cap to freely swing to a fully open or a fully closed position when pushed in respective directions. One of ordinary skill in the art would have been motivated to make this modification, as a hinged mechanism provides the cap with a positive opening and closing action which speeds up the opening and closing of the cap, and reduces the risk of the cap being inadvertently displaced from either the open or the closed position (see [0017] of Payne).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr, Christensen, and Gupta, as applied to claim 1 above, and in further view of Woehr et al. (US 2016/0175563 A1; hereinafter referred to as Woehr ‘563).
With regards to claim 12, the catheter of Woehr, Christensen, and Gupta teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 1-2) further comprising a rigid conical guide member (82).
However, Woehr is silent with regards to a rigid conical guide member abutting a disc in the catheter hub wherein the disc is made of silicone.
Nonetheless, Woehr ‘563 teaches (Fig. 1) a rigid conical guide member (104) abutting a disc (122) in the catheter hub (101) wherein the disc is made of silicone (see [0113] “the valve 122 can comprise silicone, silicone rubber”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Woehr, Christensen, and Gupta with a teaching of Woehr ‘563 such that the catheter further comprises a rigid conical guide member abutting a disc in the catheter hub wherein the disc is made of silicone. The disc 122 of Woehr ‘563 would be incorporated abutting the conical guide member 82 of Woehr. One of ordinary skill in the art would have been motivated to make this modification, as the valve may limit the fluid flow through the catheter hub (see [0082] of Woehr).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783